STATE OF MICHIGAN

                                   SUPREME COURT


144191(8)

FRANK J. LAWRENCE, JR.,
    Plaintiff,

v

BOARD OF LAW EXAMINERS,
      Defendant.
________________________________

    STATEMENT REGARDING DECISION ON MOTION FOR DISQUALIFICATION

                                  JANUARY 23, 2012

       MARKMAN, J. Plaintiff has moved for my disqualification on the basis of remarks
that I made in introducing opposing counsel, John Fedynsky, as the keynote speaker at a
2010 meeting of the Michigan Supreme Court Historical Society in which I allegedly
described Mr. Fedynsky as “the finest and most enterprising young man that I know,” and
because I authored a foreword to a book written by Mr. Fedynsky on Michigan’s county
courthouses. Although my prepared remarks, from which I do not recall departing,
indicate that I introduced Mr. Fedynsky as “one of the finest and most enterprising young
men that I know,” I will stipulate that I have very high regard for Mr. Fedynsky.
       MCR 2.003 provides that disqualification is warranted where the judge is “biased
or prejudiced for or against” an attorney. MCR 2.003(C)(1)(a). This requires a showing
of actual bias or prejudice, which has been defined by this Court as “‘an attitude or state
of mind that belies an aversion or hostility of a kind or degree that a fair-minded person
could not entirely set aside when judging certain persons or causes.’” Cain v Dep’t of
Corrections, 451 Mich 470, 495 n 29 (1996), quoting United States v Conforte, 624 F2d
869, 881 (CA 9, 1980).
       No grounds for my disqualification are present in this regard because I am not
actually biased for Mr. Fedynsky. As I suspect is true of most judges, there are many
attorneys who appear before this Court whom I know and respect, and many attorneys
whom I do not know at all. But this is of little consequence in the judicial process for it
is not the lawyer I am judging, but the law. That a judge has some personal perspective
concerning a lawyer does not signify that he or she cannot set aside this perspective and
impartially assess the merits of the case being argued. I do not have an “attitude or state
of mind” regarding Mr. Fedynsky “of a kind or degree that a fair-minded person could
not entirely set aside.”
        Nor is the “appearance of impropriety” implicated in this case.              MCR
2.003(C)(1)(b)(ii). I do not believe that a reasonable person would perceive my laudatory
introductory remarks of Mr. Fedynsky as impairing my ability to carry out my judicial
responsibilities with impartiality. Nor do I believe that a reasonable person would
perceive my writing a foreword to Mr. Fedynsky’s book-- a book in which I have no
financial stake-- as impairing my ability to carry out these responsibilities with
impartiality. Accordingly, plaintiff’s motion for my disqualification is denied.




                                            2